        Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ROWAN FAMILY DENTISTRY, INC.,                  )
a Mississippi corporation,                     )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       Civil Action No. 3:18-CV-221-MPM-JMV
                                               )       JURY DEMAND
LANCER ORTHODONTICS, INC.,                     )
a corporation,                                 )
                                               )       CLASS ACTION COMPLAINT
                                               )
        Defendant.                             )


                                CLASS ACTION COMPLAINT

        COMES NOW, Rowan Family Dentistry, Inc. (hereinafter "Plaintiff” or "Rowan")

individually and on behalf of all others similarly situated and hereby files this present class

action against Lancer Orthodontics, Inc. (hereinafter “Defendant” or “Lancer”) seeking damages

and injunctive relief pursuant to the Telephone Consumer Protection Act of 1991, 47 U.S.C. §

221, as amended by the Junk Fax Prevention Act of 2005 (hereinafter "the Act"), and allege the

following:

                                        I.         PARTIES

1. Plaintiff Rowan is a corporation organized and validly existing under the laws of Mississippi,

     and located in New Albany, Union County, Mississippi. Plaintiff Rowan is a resident of

     Mississippi, and operates a dentistry practice providing clinical and surgical oral and dental

     care in New Albany, Mississippi.

2. Defendant Lancer is a corporation organized under the laws of the State of California.

     According to information and belief, Defendant Lancer’s headquarters is in Vista, CA, is




                                                   1
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 2 of 9 PageID #: 2



   organized under the laws of the State of California, and is a resident of the State of

   California.

3. Upon information and belief, Defendant’s primary activities involve advertising to persons

   and entities in an effort to generate sales leads for their orthodontic and dental products.

4. Defendant conducts and solicits business in Mississippi.

                            II.     JURISDICTION AND VENUE

5. This Honorable Court has jurisdiction over the subject matter of the federal claims asserted

   herein pursuant to 28 U.S.C. §1331 (federal question), 28 U.S.C. §1332 (diversity

   jurisdiction) and pursuant to the Act.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b), as a substantial part

   of the events giving rise to the claim occurred in this District.

7. Defendant has purposely availed itself of this Honorable Court by conducting activities in

   this forum- namely sending unsolicited facsimiles to Plaintiff and to putative class members.

                                     III.    BACKGROUND

8. In 2009, the Junk Fax Prevention Act was signed into law, and served to amend the

   Telephone Consumer Protection Act of 1991, to prohibit fax transmissions containing

   unsolicited advertisements.

9. Specifically, the Act makes it unlawful for Defendant to use any telephone facsimile

   machine, computer, or other device to send an unsolicited advertisement to another telephone

   facsimile machine in the United States.

10. An unsolicited advertisement is "any material advertising the commercial availability or

   quality of any property, goods, or services which is transmitted to any person without that

   person's prior express invitation or permission." 47 U.S.C. §227(a)(5).




                                                  2
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 3 of 9 PageID #: 3



11. Numerous courts have held that individuals acting on behalf of a corporation may be held

   personally liable for violations of the Act where they had direct, personal participation in, or

   personally authorized, the conduct found to have violated the Act, or where they set company

   policy and oversaw day-to-day operations that violated the Act.

12. The Act provides a private right of action to enforce its provisions. 47 U.S.C. §227(b)(3).

                                   IV.   FACTUAL OVERVIEW

13. According to information and belief, Defendant utilizes "fax blasting" activities to generate

   sales leads for its products.

14. According to information and belief, Defendant's "fax blasting" activities include the

   transmission of thousands of unsolicited facsimiles throughout the country, including to

   facsimile machines located in the State of Mississippi, in an intentional and persistent course

   of conduct, to Plaintiff and the putative class members.

15. Said activities, directed to Plaintiff’s facsimile machines and other facsimile machines

   nationally, have violated certain provisions of the TCPA.

16. On February 6, 2018, for example, Defendant faxed an advertisement to Plaintiff, annexed

   hereto as Exhibit A, advertising its “Exclusive February Promos!!!”, which included “Special

   Price[s]” and “Fast Delivery” of various dental products which fax recipients could purchase.

17. As a result of Defendant’s unlawful issuance of facsimiles to Plaintiff and putative class

   members, Plaintiff and putative class members have suffered actual damages, in addition to

   statutory damages, as the conduct has intruded upon and occupied the capacity of their

   facsimile machines, depriving them of use of said machines, and forcing them to

   unnecessarily expend funds for paper and ink.

                        V.     PLAINTIFF’S CLASS ALLEGATIONS




                                                3
       Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 4 of 9 PageID #: 4



18. Plaintiff adopts and incorporates herein by reference all allegations contained hereinabove.

19. Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3) on behalf of itself

   and a Class of similarly situated individuals, defined as follows:

       Any and all individuals and entities, who or which, from 2014 to the present,
       received one or more unsolicited advertisements via facsimile from Defendant.

20. The members of the Class are so numerous that joinder of all members is impracticable.

21. As of this time, the exact number in the Class is unknown but, according to information and

   belief, there would be more than one thousand.

22. The Plaintiff’s treatment by the Defendant and manner of injury is typical of the members of

   the Class. Specifically, the Plaintiff is a recipient of unsolicited advertisements from the

   Defendant and (2) has suffered injuries recognized by statute as a result of receiving said

   unsolicited commercial advertisement.

23. The Plaintiff will fairly and adequately protect the interests of the Class and has retained

   counsel who are competent and experienced in class litigation. The Plaintiff has no interests

   that are adverse or antagonistic to the Class.

24. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy. Since the statutory damages suffered by many Class members may be

   small (namely $500 per occurrence), the expense and burden of individual litigation makes it

   virtually impossible for the Class members individually to seek redress for the wrongful

   conduct alleged. The Act's intent to penalize abusive practices via telemarketing and

   unsolicited “junk faxing", as documented in the legislative record, is realized through the

   class action mechanism in this matter.




                                                    4
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 5 of 9 PageID #: 5



25. Common questions of law or fact exist as to all members of the Class, and predominate over

   any questions that only affect individual members of the Class. Among the questions of law

   or fact common to the Class are:

                  a. Whether Defendant is in violation of the Act?

                  b. Whether Class members were recipients of unsolicited advertisements via

                      facsimile?

                  c. Whether said facsimiles failed to provide the required opt-out notice?

26. The Plaintiff knows of no difficulty that will be encountered in the management of this

   litigation which would preclude its maintenance as a Class Action.

27. Notice can be provided to the Class members via First Class U. S. mail, notice by

   publication, e-mail notice, or other appropriate means as may be directed by the Court.

                                 COUNT I
                       DEFENDANT'S VIOLATION OF THE
              THE ACT- UNSOLICITED FACSIMILES AND FAILURE TO
                       INCLUDE AN OPT-OUT PROVISION

28. The Plaintiff adopts and incorporates herein by reference all allegations contained

   hereinabove.

29. The Act makes it unlawful for Defendant to use any telephone facsimile machine, computer,

   or other device to send an unsolicited advertisement to another telephone facsimile machine

   in the United States.

30. Defendant did not have an Established Business Relationship, as that term is defined by the

   Federal Communications Commission or in Act, with Plaintiff. A true and correct copy of the

   Unsolicited Facsimile received by Plaintiff is annexed hereto as Exhibit A.




                                               5
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 6 of 9 PageID #: 6



31. Said transmission of the Unsolicited Facsimile, as provided for in Exhibit A, was made

   without the consent of the Plaintiff, and according to information and belief, without the

   assent of the putative class members.

32. According to information and belief, Defendant’s facsimile machines, computers, and other

   devices are utilized to send unsolicited and unauthorized promotions to putative class

   members across the United States to secure leads for future business within the United States,

   including within the State of Mississippi.

33. As a result of said conduct, Plaintiff and putative class members are entitled to statutory

   damages for each TCPA violation pursuant to 47 U.S.C. §227(b)(3).

34. Defendant's actions, and/or those of their agents, have shown that Defendant willfully or

   knowingly violated the TCPA. As such, Plaintiff and putative class members are entitled to

   treble statutory damages pursuant to 47 U.S.C. §227(3)(c). Plaintiff and putative class

   members are also entitled to the creation of a Defendant-funded and Court-supervised,

   whether by the Court or a master appointed thereby, monitoring and compliance mechanism

   to ensure Defendant’s compliance with the Act.

                                     COUNT II
                               DECLARATORY JUDGMENT

35. Plaintiff adopts and incorporates each and every allegation set forth above as if fully set

   forth herein.

36. Defendant has engaged in the practice of sending or causing to be sent unsolicited

   advertisements via telephone facsimile machine, computer, or other device to a telephone

   facsimile machine owned and controlled by Plaintiff and others similarly situated.

37. There is a substantial and continuing controversy between Defendant and Plaintiff, and all

   others similarly situated, and a declaration of rights is both necessary and appropriate as to



                                                6
       Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 7 of 9 PageID #: 7



   whether or not Defendant’s faxes violate the Telephone Consumer Protection Act, and

   regulations and rules enacted thereunder.

                                           COUNT III
                                          INJUNCTION

38. Plaintiff adopts and incorporates each and every allegation set forth above as if fully set

   forth herein.

39. Defendant’s practice of sending, or causing to be sent, unsolicited advertisements via

   telephone facsimile machine, computer, or other device to a telephone facsimile machine,

   computer, or other device owned and controlled by Plaintiff, and other similarly situated

   individuals and/or entities, will continue to cause Plaintiff and others similarly situated to be

   damaged by causing the computer, facsimile machine, or other device to be rendered

   unavailable for legitimate business messages or facsimiles, to cause Plaintiff and others

   similarly situated to waste time reviewing Defendant’s unsolicited advertisement, as well as

   wasting materials of Plaintiff and others similarly situated, such that final injunctive relief

   prohibiting Defendant’s practice of sending, or causing to be sent, unsolicited advertisements

   is appropriate.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff respectfully prays that this

Honorable Court will take jurisdiction of this cause and upon the final hearing:

       A. Certify this matter as a proper class action maintainable under Rule 23 of the Federal

           Rules of Civil Procedure;

       B. Declare that the Defendant's practice of sending unsolicited facsimiles to telephone

           facsimiles nationwide is in violation of the Act;

       C. Award to the Plaintiff and putative class members damages under the Act, or other

           such applicable laws;



                                                 7
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 8 of 9 PageID #: 8



      D. Award to the Plaintiff and putative class members the cost of this matter, including

          reasonable attorneys' fee;

      E. Issue a permanent injunction enjoining the Defendant from sending facsimiles in a

          nature which is violative of the Act; and

      F. Award to the Plaintiff and the putative class members such other, further and more

          general relief, as the Court may deem appropriate under these circumstances.


      Respectfully submitted this the _18th_ day of October, 2018.

                                                                 /s/ L.N. Chandler Rogers
                                                                 L.N. Chandler Rogers
OF COUNSEL:
L.N. Chandler Rogers
ROGERS LAW GROUP
201 E Bankhead Street
New Albany, Mississippi 38652
T: 662-538-5990
F: 662-538-5997
E: chandler@rogerslawgroup.com
MS Bar ID: 102543

Winston B. Collier
THE COLLIER FIRM
2090 Old Taylor Road
Oxford, Mississippi 38655
T: 870-347-2100
F: 870-347-1164
E: winston@thecollierfirm.com
MS Bar ID: 105461

Gregory M. Zarzaur
ZARZAUR MUJUMDAR & DEBROSSE - TRIAL LAWYERS
2332 2nd Avenue North
Birmingham, Alabama 35203
T: 205-983-7985
F: 888-505-0523
E: gregory@zarzaur.com
MS Bar ID: 100207




                                               8
      Case: 3:18-cv-00221-MPM-JMV Doc #: 1 Filed: 10/18/18 9 of 9 PageID #: 9



                            SERVE BY CERTIFIED MAIL

Lancer Orthodontics, Inc.
c/o Tracey Pelletier
1493 Poinsettia Avenue
Suite 143
Vista, California 92081

                                                         /s/ L.N. Chandler Rogers




                                        9
